Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

	Sahu et al. (US 2017/0024657) teaches “first range or distance and/or if a first differential threshold is met. Any suitable number of thresholds may be implemented in some embodiments. The multiple thresholds may correspond to various weights. In some embodiments, only the potential correction may be used in instances where a second differential threshold is met” ([0280]); “based on past click, selection, and/or search information. For example, past click, selection, and/or search data for the original keyword search string and potential corrections could be mined from click, selection, and/or search logs“([0281]); “a minimum threshold of X number of clicks, selections, and/or search per Y time period may be imposed. Even if a potential correction is found in a set of listings for a particular location, the past data for the potential correction may be required to the meet the threshold. Any suitable number of threshold may be implemented in some embodiments. The multiple threshold may correspond to various weights. The weights could contribute to scoring the original keyword search string and potential corrections. The original keyword search string and the potential corrections could be ranked, and the one with the greatest score may be selected” ([0282]).

	Sanjiv Agarwal (US 2011/0270820) teaches “whenever a new term is included in the search engine master index, the same is updated in spellchecker vocabulary as well, e.g. by automatic update when a user using the authoring program with SIS application is online. When the text is entered in a document online or offline, each term entered is looked up for matches in the said vocabulary, for spell checking. For example, in Google toolbar plug-in the spellchecker checks the spelling of terms entered online, by a web API that checks the term entered with an HTTP post to http://www.google.com/tbproxy/spell?lang=en&h1=en. In an example embodiment, a web document e.g. a blog created online with such a spellchecker can be also indexed simultaneously on the fly. In an embodiment, on completing spell-checking of each term, the same can also be indexed in the search engine, e.g. by mapping the spell-checked word as a hashed key in a bucket to the document Id as the corresponding value pair, and preferably the other way round as well i.e. mapping the document as the key to the term as the value, e.g. applying map reduction, in the background. A spellchecker based on the lexicon of a search engine e.g. Google's spellchecker is based on occurrences of all words it indexed on the Internet, including common spellings for proper nouns (names and places) that might not appear in a standard spellchecker vocabulary. If there is any new term in a document that is not in the search engine lexicon yet, the same can be added by the author in the SIS vocabulary of the authoring tool and later updated in the search engine lexicon e.g. by merge or rebuild. The search engine lexicon can then be further synchronized with SIS vocabulary of all users online, as per different synchronization protocols and autonomous routines.” ([0026]).




REASONS FOR ALLOWANCE
Per the instant office action, claims 1-20 are considered as allowable subject matter. 

	The reasons for allowance of claim 1 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method, comprising “receiving a first search configuration for a search service, wherein the first search configuration includes a first acceptance rate value and first search parameters for controlling a first search, wherein the first acceptance rate value is below a threshold; receiving a search log comprising a set of historical search configurations, wherein one or more of the historical search configurations in the set of historical search configurations comprises a set of historical search parameters and a historical acceptance rate value; analyzing the search log for historical search configurations with a high acceptance rate


	The reasons for allowance of claim 10 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a system comprising: “receiving a first search configuration for a search service, wherein the first search configuration includes a first acceptance rate value and first search parameters for controlling a first search, wherein the first acceptance rate value is below a threshold; receiving a search log comprising a set of historical search configurations, wherein one or more of the historical search configurations in the set of historical search configurations comprises a set of historical search parameters and a historical acceptance rate value; analyzing the search log for historical search configurations with a high acceptance rate value, wherein the acceptance rate value is a percentage of suggested terms that have been accepted by a user; selecting one or more historical search configurations that exceed a threshold, based on the analyzing; comparing the first search parameters to the set of historical 

	The reasons for allowance of claim 19 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a computer program product comprising: “receive a first search configuration for a search service, wherein the first search configuration includes a first acceptance rate value and first search parameters for controlling a first search, wherein the first acceptance rate value is below a threshold; receive a search log comprising a set of historical search configurations, wherein one or more of the historical search configurations in the set of historical search configurations comprises a set of historical search parameters and a historical acceptance rate value; analyze the search log for historical search configurations with a high acceptance rate value, wherein the acceptance rate value is a percentage of suggested terms that have been accepted by a user; select one or more historical search configurations that exceed a threshold, based on the analyzing; compare the first search parameters to the set of historical search parameters; elect, based on the comparing, one or more historical search configurations from the set of historical search configurations that are compatible with the first search 
configuration; replace a variable parameter in the first search parameters with a respective parameter from a model log search configuration resulting in a second search configuration; and perform a search with the second search configuration.”

Dependent claims 2-9, 11-18, and 20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


DIRECTION OF FUTURE CORRESPONDENCES

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2615                                                                                                                                                                                                        February 7, 2022